       Case 2:20-cv-03390-CFK Document 7-4 Filed 07/31/20 Page 1 of 2



                                 UNrr..:-o STATY.8 01H11U<.:1 C(JCJJtr
                                EMTI:RH D1tr1IU~f Ofl P l:1(1(,V(,V,VflA



PUMON P.U1 HAU, STARS rnd SPIRIT
PACIOR J,LC 0/0/A Pl.fit A11lLP.1lCS,
fodividually ond on Behalf of All Othen
~ tmllll'ly Situated


                PlaiAtiJJ'a,
        v.                                          Cw. Action No. l:20-cv--03390
 VARSITYORANDS, LI£; VARSTTY !,'PfRIT,
 I.LC; VARSITY 8PlR1TFA 'lfJON &
 SUPPLn~s. LLC; o.nd U.S. ALL STAR
 I ~DERATION, INC.,

                 Defendant.,.




 STARS AND STRIPES GYMNASTICS
 ACADEMY INC. D/8/A STARS AND
 STRIPES KIDS ACTIVJn' CENTER.
 Individually and on Behalf of All Othm
 Simllarly Situated,

                 Plaintiffs,                         Civ. Action No. l:20-cv-03277
         v.

 VARSITY BRANDS, LLC; VARSI1Y SPIR1T,
 LLC; VARSJn' SPIRlT FASHION &
 SUPPLIES, LLC; Md U.S. ALL STAR
 FEDERATION, TNC.,

                 Defendants.




              DECLARATION OF JOHN NEWBY IN SUPPORT OF
      DEFENDANTS' JOINT MOTION TO TRANSFER CASES TO THE WESTERN
                         OISTRJCf OF TENNESSEE


        I, John Newby, declnre os follows:

          I. J nm Executive Vice President, Impact and VIP Branding for Vanity Branm, LLC
 ("Varsity Drnnds") and Ex.ecutivc Vice President and General Manager of Varsity All Star for
 Varsity Spirit LLC ("Varsity Spirit"). I am ti resident ofGcnnantown. Tennessee, which is a
 suburb of Memphis.
         2. I have reviewed Plaintiffs' Complaints in the obove•rcferenced actions.
         3. I understand that PlnintiffJ have named Vorsity Brands, Varsity Spirit, and Vanity
 Spirit FMbion & Supplies, LLC (..Vanity Fashion" and, with Vmity Brands and Varsity Spirit,
the "Varsity Defendants") M defendanl3 in lhe above-referenced actiom.
         4. Vonity Brands owns Vmity Spirit and Varsity FWJbion. Varsity Sprit conducts what
PlnintilJ's refer tons " All-Star Competitions." Varsity Fashion i, the entity that is responsible for
what Plain1ilf& refer to a., ,.All-Star Apparel."
         5. Vorsity Sp.irit and Vanity Fashion arc both headquartered and have nearly the entirety
oftheiroperotions and employee, in Memphis, Tennessee.
        6. Based on the allegations in the Plaintiff!' Complaint&, I expect that the vast majority if
       Case 2:20-cv-03390-CFK Document 7-4 Filed 07/31/20 Page 2 of 2

not all of the books and records of the VBrSity Defendants thot may be rclcvnnt in this case 11re
located in Memphis, Tennessee nt the offices of Varsity Spirit ond/or Varsity Fashion.
        7. Neorly RII of the events referenced in the Complaints, including negotiations of the
rclcvnnt contracts nnd acquisitions, olso occum:d in Memphis, Tennessee. In addition, the
discount programs that Plaintiffs challenge in their Complaints-the Network Agreements and
the Fnmily Plan- were created in and put forward from Memphis, Tennessee.
        8. The individuals identified in the Complaints nnd the key employees responsible for the
areas of the Varsity Defendants' business implicated by the Complaints all reside in the
Memphis, Tennessee arcn.
        9. Jeff Webb, the founder ofVBrSity Spirit, and Bill Seely, the President of Varsity Spirit,
are residents of the Western District of Tennessee.
        10. Through V111Sity Spirit, the Varsity Defendants "organize, promote, produce, and/or
mMage" more than four hundred cbeerleading competitions of the type that Plaintiffs call"All-
  tar Competitions" in the United States each year, the vast majority of which are not held in the
Eostcm District of Pennsylvania. None of the competitions identified in the Complaints os
Worlds, The Summit, or U.S. Finals are conducted in the Eastern District of Pennsylvania.

I declare under the penalty of perjury that the foregoing is true and correct.
Executed on the 31st day of July, 2020.
